              Case 3:11-cr-01861-DMS Document 68 Filed 05/08/20 PageID.414 Page 1 of 3
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                                         AMENDED JUDGMENT IN A CRIMINAL C,ASE
                                       V.                                           (For Offenses Committed <JllZ8r MM/,r"NilvehrlieA!,2§1!7)

                        MARKUS AVERHART                                                   Case Number:

                                                                                    Kara Hartzler FD
                                                                                    Defendant's Attorney                              uc'FIJTY
 USM Number                            27680298                                                                 BY:     ~-

 /ZI   Modification of term of Supervised Release and Supervision Conditions per Order.

 THE DEFENDANT:
 ~ pleaded guilty to count(s)                1 and 2 of the Superseding Information

 D  was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                       Count
Title & Section                          Nature of Offense                                                                           Number(s)
18 USC 7(3) and 21 I I                   CONSPIRACY TO COMMIT ROBBERY WITHIN A SPECIAL                                                  IS
                                         MARITIME AND TERRITORIAL JURISDICTION
18 USC 924(c)(l)(A)                      USE AND CARRYING OF A FIREARM IN RELATION TO A                                                    2S
and2                                     CRIME OF VIOLENCE, AND AIDING AND ABETTING




    The defendant is sentenced as provided in pages 2 through                                 3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

lg]    Count( s)     In underlying Indictment                               are            dismissed on the motion of the United States.
       Assessment: $200.00 ($100 as to each count).


D      JVTA Assessment*:$
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
lg]    No fine                      D Forfeiture pursuant to order filed                                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                                  May 8 2020 <Ori gin a) Sentence 1/18/20 )3)


                                                                                  HON. D ~(S~braw
                                                                                  UNITED STATES DISTRICT JUDGE
           Case 3:11-cr-01861-DMS Document 68 Filed 05/08/20 PageID.415 Page 2 of 3
3AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 MARKUS AVERHART                                                       Judgment-Page 2 of3
CASE NUMBER:               l 1CR1861-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 ONE HUNDRED SIX (106) months as follows: FORTY-SIX (46) MONTHS as to Count IS, and SIXTY (60) months AS
 TO Count 2S to run consecutively. Defendant shall be awarded credit for the 382 days served in the State of California
 custody (SD Superior Court Case No. SCN275090) between June 20, 2011 and July 6, 2012.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZl   The court makes the following recommendations to the Bureau of Prisons:
       Defendant participate in the 500-hour RDAP program.
       Defendant be housed in a facility that can accommodate his interest in. vocational training, including
       Culinary and Tailoring.



•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                         on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                               UNITED STATES MARSHAL



                                    By                   DEPUTY UNITED STATES MARSHAL



                                                                                                   · l 1CR1861-DMS
               Case 3:11-cr-01861-DMS Document 68 Filed 05/08/20 PageID.416 Page 3 of 3
     3AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               MARKUS AVERHART                                                               Judgment - Page 3 of 3
     CASE NUMBER:             I ICR1861-DMS

                                                 SUPERVISED RELEASE
Upon release from imprisonment, .the defendant will be on supervised release for a term of:
THREE (3) YEARS as to each of Counts IS and 2S, concurrently.

                                              MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5.   • The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must complywith the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is. a student, or was convicted of a qualifying offense. ( check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                               l lCR1861-DMS
